COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00258-CV


IN RE 1707 NEW YORK AVE., LLC                                              RELATOR


                                     ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 352-271175-14

                                     ----------

                MEMORANDUM OPINION 1 AND ORDER

                                     ----------

      Relator 1707 New York Ave., LLC filed a petition for writ of injunction and a

motion for emergency relief seeking to enjoin respondent, the City of Arlington,

from demolishing apartment buildings known as La Joya Arlington Apartments

and located at 1707 and 1708 New York Avenue, Arlington, Tarrant County,

Texas, during the pendency of 1707 New York’s appeal of the trial court’s

judgment dismissing its suit against the City for lack of jurisdiction.        We

requested a response from the City and granted 1707 New York’s request for

      1
      See Tex. R. App. P. 47.4.
emergency relief. After reviewing 1707 New York’s petition, the City’s response,

and 1707 New York’s reply, we grant the petition for injunctive relief to preserve

this court’s jurisdiction over the subject matter of the appeal.

                                Background Facts

      In early 2013, a municipal court issued a judgment finding that the La Joya

Apartments were “dangerous buildings” and authorized the City to demolish the

buildings if they were not repaired. See Arlington, Tex., Code of Ordinances,

Construction, art. XVI, § 16.03–.06 (2013) (defining “dangerous building” and

setting out the procedure to determine whether a building is dangerous).         In

October 2013, the City sent a notice that it would demolish the buildings by

February 2014.

      1707 New York purchased the apartments at foreclosure in January 2014,

hoping to stop the demolition and rehabilitate the buildings. After a protracted

legal battle with the City over the buildings, 1707 New York filed the underlying

suit. 2 The City filed a plea to the jurisdiction, which was granted. 1707 New York

appealed the order dismissing its suit. That appeal is currently pending before

this court. 3 1707 New York then filed its petition for writ of injunction and its

motion for emergency relief.


      2
       On February 7, 2014, 1707 New York obtained a temporary restraining
order prohibiting the City from demolishing the building and ordering 1707 New
York to post a $2,000 bond.
      3
       The cause number of the appeal is No. 02-14-00259-CV.

                                          2
                                   Discussion

      1707 New York requests that we grant an injunction prohibiting the City

from demolishing the buildings that are the subject of the underlying appeal. An

appellate court may issue all writs necessary to protect its own jurisdiction. Tex.

Gov’t Code Ann. § 22.221(a) (West 2004); see EMW Mfg. Co. v. Lemons, 724
S.W.2d 425, 426 (Tex. App.—Fort Worth 1987, orig. proceeding).           The City

argues that our jurisdiction over the appeal is not threatened by the demolition of

the apartments because 1707 New York seeks monetary damages in addition to

its claim for injunctive relief. Thus, even if the buildings were destroyed, one

cause of action still remains. The City does not argue that the destruction of the

buildings does not moot 1707 New York’s cause of action for injunctive relief, and

we fail to see how it could not. And if an issue on appeal becomes moot, we lose

subject matter jurisdiction over it. See Valley Baptist Med. Ctr. v. Gonzalez, 33
S.W.3d 821, 822 (Tex. 2000) (stating that courts have no jurisdiction over

mooted controversies because they cannot issue advisory opinions); see also In

re M.R.J.M., 280 S.W.3d 494, 500 (Tex. App.—Fort Worth 2009, no pet.)

(declining to address mooted issues but addressing remaining issues). Thus,

demolition of the apartment buildings would interfere with this court’s subject

matter jurisdiction in the underlying appeal by rendering at least one issue moot.

Injunctive relief is therefore proper. See In re Teague, No. 02-06-00033-CV,

2006 WL 302123, at *2–3 (Tex. App.—Fort Worth Feb. 6, 2006, orig.

proceeding).

                                        3
                                    Conclusion

      Having determined that relief is proper in these circumstances, we grant

the relief requested in 1707 New York’s petition for writ of injunction.       We

therefore ORDER: the $2,000 bond ordered in the February 7, 2014 temporary

restraining order will remain in effect during the pendency of the appeal. Until

this court has determined the appeal, or until otherwise ordered by this court, the

City is restrained from demolishing the apartment buildings known as La Joya

Arlington Apartments and located at 1707 and 1708 New York Avenue, Arlington,

Tarrant County, Texas. A writ of injunction will issue only if the City fails to

comply with the order of the court set forth in this opinion.



                                                     PER CURIAM


PANEL: GABRIEL, MCCOY, and MEIER, JJ.

DELIVERED: October 2, 2014




                                          4